The appellant contends that the Family Court erred in allowing into evidence the medical records of the clinic where the complainant sought treatment for her injuries without laying the requisite foundation therefor (see, CPLR 4518). However, since the appellant did not object to the admission of the records into evidence on this ground, the issue has not been preserved for appellate review (see, Wilson v Bodian, 130 AD2d 221).
In any event, even without the subject records, the evidence was overwhelming that the appellant had committed an act which, if committed by an adult, would have constituted the crime of assault in the third degree (see, Matter of Manuel G., 215 AD2d 558; People v Thomas, 195 AD2d 581; People v Farnworth, 138 AD2d 400). Balletta, J. P., O’Brien, Altman and Friedmann, JJ., concur.